Citation Nr: 0902222	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-06 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to rating higher than 40 percent for degenerative 
disc disease with severe degenerative changes at the L5-S1 
vertebrae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel






INTRODUCTION

The veteran served on active duty in the Air Force from April 
1974 to April 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The decision below addresses the veteran's claim for a 
schedular rating higher than 40 percent for his low back.  
However, the Board is also remanding the ancillary issue of 
whether he is entitled to a higher rating for this disability 
on an extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b) (1) (2007).  The remand to the RO will be via the 
Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

The veteran has degenerative disc disease with narrowing of 
disc space at the L5-S1 vertebrae without instability 
manifested by painful motion, including on repetitive use, 
but motion in all but one direction (so no ankylosis) with 
flexion to 30 degrees.


CONCLUSION OF LAW

1.  The criteria are not met for a rating higher than 40 
percent for the low back disability.  38 U.S.C.A. § 1155 
(West 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5237, 5243 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist
 
As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in November 2004, prior to initially adjudicating 
his claim in December 2004.  The letter informed him of the 
evidence required to substantiate his increased-rating claim 
as well as his and VA's respective responsibilities in 
obtaining supporting evidence.  He more recently was sent a 
letter in April 2006, which complied with the Dingess 
requirements as it gave him notice of the disability rating 
and effective date elements of his claim.  

The Board realizes the VCAA letter sent to the veteran in 
November 2004 does not meet all of the requirements of 
Vazquez-Flores, creating a presumption of prejudice.  In this 
regard, the November 2004 letter notified the veteran that 
medical or lay evidence must show a worsening or increase in 
severity of his low back disability, but did not ask him 
about the effect that such worsening or increase has on his 
employment and daily life.  Nevertheless, this, too, is 
nonprejudicial.

To overcome the presumption of prejudice associated with a 
notice error, VA must establish that the purpose of the 
notice was not frustrated.  Sanders, 487 F.3d. at 889; see 
also Mlechick v. Mansfield, 503 F.3d 1340, 1346 
(Fed.Cir.2007) (noting that notice error is nonprejudicial if 
the "fundamental fairness of the adjudication" is not 
affected).  Here, by corresponding with VA the veteran has 
demonstrated actual knowledge of the relevant VA laws and 
regulations and what evidence must be submitted to 
substantiate his increased-rating claim.  In connection with 
his current claim he submitted statements with his April 2005 
Notice of Disagreement and February 2006 Substantive Appeal 
(VA Form 9), which included detailed descriptions of how his 
low back condition affected his employment and his activities 
of daily life.  He is also represented by an accredited 
veteran's service organization, Disabled American Veterans 
(DAV), which presumably is knowledgeable of the relevant VA 
laws and regulations and competent to assist him.  So the 
notice deficiencies do not affect the essential fairness of 
the adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records he identified.  In addition, he was 
examined for VA compensation purposes in December 2004 and 
September 2005.  These examination reports are adequate for 
rating purposes as they contain the required information to 
properly assess the severity of his lower back condition.  
38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II. Merits of the Claim

The veteran injured his lumbar spine while on active duty.  
In September 1998, the RO granted service connection for a 
low back strain and assigned an initial 10 percent rating.  
In December 2004, the RO increased the rating to 40 percent.  
The veteran does not believe the 40 percent disability rating 
is sufficient given the current severity of his low back 
condition.  For the reasons and bases discussed below, 
however, the Board finds that the 40 percent rating is the 
most appropriate rating for his low back disability.  

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  

While the veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, that said, the Court recently 
held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b) (2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o) (2) (2008).  

Under Diagnostic Code 5243, ratings are based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
or on the basis of incapacitating episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 40 percent rating if evidence shows forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine, a 50 percent rating if the evidence shows unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating if the evidence shows unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  See, too, 38 C.F.R. § 4.71a, DCs 5235-5243, note 
(5) indicating that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension....)

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1). 

With respect to rating any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
provision, mild incomplete paralysis warrants a 10 percent 
disability rating; moderate incomplete paralysis warrants a 
20 percent disability rating; moderately severe incomplete 
paralysis warrants a 40 percent disability rating; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

If it is shown there is disc disease, then the veteran's low 
back condition also may be evaluated under the Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Under this Formula, a 40 percent 
rating requires incapacitating episodes of at least four 
weeks but less than six weeks in the past 12 months and a 60 
percent rating requires incapacitating episodes of at least 6 
weeks during the last 12 months.  An incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bedrest and treatment "prescribed by a physician."  
Id.

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 40 percent.  
During the September 2005 VA examination the veteran stated 
that his pain was constant and severe but that he had had no 
flare-ups in the last year.  There is also no record of a 
doctor prescribing him bedrest for his low back disability.  
Without flare-ups and prescribed bedrest, the veteran is not 
entitled to a rating under the criteria for incapacitating 
episodes.  Therefore, these criteria do not provide a rating 
higher than 40 percent.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the veteran's low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Applying these 
criteria to the facts of this case, the Board finds that the 
evidence supports continuing the 40 percent rating for the 
veteran's orthopedic manifestations. The evidence does not 
provide for an additional rating for associated neurological 
manifestations.  

In assigning a 40 percent rating for the orthopedic 
manifestations, the September 2005 VA examination report 
shows decreased range of motion of the thoracolumbar spine 
with forward flexion of 30 degrees, extension of 0 degrees, 
left lateral flexion of 15 degrees, right lateral flexion of 
25 degrees, and bilateral rotation of 10 degrees, for a 
combined range of motion of 90 degrees.  See, too, 38 C.F.R. 
§ 4.71a, Plate V, confirming this is normal range of motion 
in each of these directions tested.  The examiner noted pain 
on range of motion and further limitation on repetitive use.  
The examiner also noted weakness, fatigability, and 
incoordination on repetitive use.  The examiner found that 
the veteran had an antalgic gait and was unable to walk more 
than a few yards.

Looking at the veteran's degree of flexion and combined range 
of motion, he meets the minimum criteria for a 40 percent 
rating for his orthopedic manifestations.  His forward 
flexion was limited to 30 degrees.  However, he had motion in 
all but one direction and therefore did not have favorable 
ankylosis of his entire thoracolumbar spine.  Because the 
veteran is able to move his low back in every direction but 
one, albeit not with normal range of motion due to the extent 
of his pain, by definition, his low back is not immobile and 
therefore not ankylosed.  See, too, 38 C.F.R. § 4.71a, DC 
5237, Note (5).  Without ankylosis, the veteran is not 
entitled to the higher 50 percent rating.

However, with respect to neurological manifestations, the 
Board finds that a separate rating is not warranted.  During 
the September 2005 VA examination the veteran complained that 
the pain in his low back radiated into his right lower 
extremity.  However, the VA examiner found normal strength 
and reflexes in both the upper and lower extremities.  The 
examiner only found a slight impairment of sensation in the 
lower extremities, impaired sensation to light touch but 
normal sensation to pinprick.  These findings are not 
sufficient to show radiculopathy in his lower extremities as 
a result of his service-connected low back disability.  
Therefore, a separate rating is not warranted.

For these reasons and bases, the Board finds that the 
evidence does not support a rating higher than 40 percent for 
the veteran's low back disability.  There is no basis to 
stage his ratings under Hart as there appears to be no change 
in his low back condition since he filed his claim for an 
increased rating.  As the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.


ORDER

The claim for a rating higher than 40 percent for the low 
back disability is denied.


REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, irrespective of whether the veteran raised them, 
including        § 3.321(b)(1), which governs extra-schedular 
ratings.  Thus far, there are clinical findings of record 
providing some insight into the veteran's capacity for 
gainful employment, in relation to his service-connected 
disabilities, though without necessarily resolving this 
issue.

At the September 2005 VA examination, the veteran stated that 
he had missed 90 days of work in 2004 due his back condition 
and that he had resigned his position in January 2005 because 
of his absenteeism.  Since leaving employment the veteran had 
been sedentary and had been taking narcotic analgesics to 
manage the pain. The examiner concluded the veteran's back 
condition would make employment difficult to obtain and 
maintain.  

The veteran submitted a "backpain diary' for the months of 
September through December 2004 detailing how the back pain 
affected his employment.  He also submitted a copy of his 
January 2005 resignation letter in which he states that he is 
leaving his position due to his back condition.

The Board is precluded by 38 C.F.R. § 3.321(b) (1) from 
assigning an extra-schedular rating.  Instead, the Board must 
refer any claim that meets the criteria for consideration of 
an extra-schedular rating to the Director of Compensation and 
Pension Service or the Under Secretary for Benefits.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

The AMC must send the veteran appropriate notice and advise 
him that, under 38 C.F.R. § 3.321(b), the governing norm in 
consideration of such a claim is that of an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

Accordingly, this ancillary issue is REMANDED for the 
following development and consideration:

1.  Send the veteran and his 
representative a VCAA notice letter 
informing them that, to obtain greater 
compensation on an extra-schedular basis 
under 38 C.F.R. § 3.321(b) (1), there 
must be exceptional circumstances such as 
marked interference with employment or 
frequent periods of hospitalization to 
render impractical the application of the 
regular rating schedule standards.

2.  Submit this case to the Director of 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
consideration of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1).



3.  If any benefit sought on appeal 
remains denied, send the veteran a 
supplemental statement of the case and 
give him time to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning this ancillary issue the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This ancillary issue must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
D C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


